
	
		III
		110th CONGRESS
		1st Session
		S. RES. 269
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Lautenberg (for
			 himself, Mr. Cornyn,
			 Mr. Hatch, Mr.
			 Menendez, Mr. Specter,
			 Mr. Levin, Mrs.
			 Clinton, Mr. Obama,
			 Ms. Mikulski, Mr. Durbin, Mr.
			 Biden, Mrs. Hutchison,
			 Mr. Dodd, Mrs.
			 Boxer, and Ms. Landrieu)
			 submitted the following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Citizens' Stamp Advisory Committee should recommend to the Postmaster General
		  that a commemorative postage stamp be issued in honor of former United States
		  Representative Barbara Jordan.
	
	
		Whereas, in 1966, Barbara Jordan became the first African
			 American since 1883 to serve in the Texas Senate, where she served with
			 distinction until 1972;
		Whereas Barbara Jordan became the first African American
			 United States Representative from Texas when she won election to represent
			 Texas’s 18th District in the United States House of Representatives in
			 1972;
		Whereas, from 1979 to 1996, Barbara Jordan served as a
			 distinguished professor at the University of Texas Lyndon B. Johnson School of
			 Public Affairs, where she also held the Lyndon B. Johnson Centennial Chair in
			 National Policy;
		Whereas President Bill Clinton awarded Barbara Jordan the
			 Presidential Medal of Freedom, the Nation’s highest civilian honor, in August
			 1994; and
		Whereas Barbara Jordan was a pioneer whose devotion to
			 civil rights for all people in the United States resonates to this day: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the Citizens' Stamp Advisory Committee should recommend to the Postmaster
			 General that a commemorative postage stamp be issued in honor of former United
			 States Representative Barbara Jordan.
		
